WARNER, C.J.
The Department of Revenue petitioned the trial court to establish the paternity of a minor child, and moved the court to order DNA testing of petitioner, the purported father. Petitioner objected, noting that the Department’s petition failed to not contain a “sworn statement alleging paternity and setting forth facts establishing a reasonable possibility of the requisite sexual contact between the parties.... ” § 742.12(2), Fla. Stat. (1999). Despite this omission, the trial court granted the petition, ordered testing, but also ordered the Department to provide the sworn statement within sixty days.
We grant the writ, concluding that the trial court departed from the essential requirements of law by ordering the testing on the motion of the party without the sworn statement which is a statutory prerequisite. While the Department contends that under section 742.12(1) the court on its own motion can require an alleged father to submit to scientific tests, the court did not so act in this case. If we were to allow the testing to be ordered based on the Department’s motion without compliance with section 742.12(2), we would render that section meaningless.
GUNTHER and FARMER, JJ., concur.